     Case 3:19-cv-00239-MMD-CLB Document 95 Filed 09/18/20 Page 1 of 6




 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4       MICHAEL J. FLYNN, et al.,                      3:19-cv-00239-MMD-CLB

 5                                        Plaintiff,

 6         v.                                                  ORDER

 7
         MICHAEL LOVE, et al.,
 8
                                      Defendants.
 9

10              This case involves multiple claims stemming from an alleged breach of a contract
11   between Plaintiffs Michael Flynn and Phillip Stillman (collectively referred to as “Plaintiffs”)
12   and Defendants Michael Love (“M. Love”), Jacqueline Love, the Michael Love Family
13   Trust, and MELECO, INC. (collectively referred to as “Defendants”).
14              Currently pending before the court is Defendants’ motion to strike portions of
15   Plaintiffs’ third amended complaint (“TAC”). (ECF No. 62). Defendants argue portions of
16   Plaintiffs TAC (ECF No. 50) “should be stricken as redundant, immaterial, impertinent, and
17   scandalous.” (ECF No. 62 at 4). In opposition, Plaintiffs argue, under Fed. R. Civ. P. 9(b),
18   allegations of fraud must be plead with particularity and the facts plead are either relevant
19   or provide pertinent context relevant to their many causes of action. (ECF No. at 10-13).
20   In reply, Defendants argue particularly salacious portions of the complaint, including
21   information about the Love’s marriage and faith/beliefs should be stricken despite
22   Plaintiffs’ argument the facts are pertinent. (ECF No. 73 at 3-4).1 Having thoroughly
23   reviewed the record and papers, the court denies Defendants’ motion to strike portions of
24   the TAC (ECF No. 62).
25   ///
26   ///
27
     1     Defendants further filed a motion to dismiss portions of the TAC (ECF No. 67).
28
     However, that motion will be addressed by the district court. Therefore, this Order
     addresses only Defendants’ motions to strike portions of Plaintiffs’ TAC (ECF Nos. 62).
     Case 3:19-cv-00239-MMD-CLB Document 95 Filed 09/18/20 Page 2 of 6




1    I.     LEGAL STANDARD

2           Under Fed. R. Civ. P. 12(f), a court may strike “any redundant, immaterial,

3    impertinent, or scandalous matter.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th

4    Cir. 1993) (quoting Fed. R. Civ. P. 12(f)). An “[i]mmaterial matter is that which has no

5    essential or important relationship to the claim for relief or the defenses being pleaded.”

6    Id. (internal citation omitted); see Kennedy v. Las Vegas Sands Corp., No. 2:17-cv-00880-

7    JCM-VCF, 2017 WL 4227941, *2 (D. Nev, Sep. 22, 2017). “Impertinent matter consists of

8    statements that do not pertain, and are not necessary, to the issues in question.” Fogerty,

9    984 F.2d at 1527 (internal citation omitted). “An allegation is ‘scandalous’ if it improperly

10   casts a ‘cruelly derogatory light’ on someone, most typically a party to the action.”

11   Kennedy, 2017 WL 4227941, at *2 (internal citations omitted). A Rule 12(f) motion to

12   strike intends to “avoid the expenditure of time and money that must arise from litigating

13   spurious issues by dispensing with those issues prior to trial . . . .” Sidney-Vinstein v. A.H.

14   Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). “Superfluous historical allegations are a

15   proper subject of a motion to strike.” Fogerty, 984 F.2d at 1527 (internal citation omitted).

16          A motion to strike is a “drastic remedy” that is “generally disfavored.” U-Haul Co.

17   of Nevada, Inc., v. Gregory J. Kamer, Ltd., No. 2:12-cv-00231-KJD-CWH, 2013 WL

18   800695, *1 (citing Nevada Fair Housing Center, Inc. v. Clark Cnty., 565 F.Supp.2d 1178

19   (D. Nev. 2008) and Germaine Music v. Universal Songs of Polygram, 275 F.Supp.2d 1288,

20   1300 (D. Nev. 2003)). See Novva Ausrustung Grp., Inc. v. Kajioka, No. 2:17-cv-01293-

21   RFB-VCF, 2017 WL 2990850, *2-4, n.2 (D. Nev. 2017) (motions to strike are “heavily

22   disfavored” because “they are often used as delaying tactics, and because of the limited

23   importance of pleadings in federal practice”, and because they propose “a drastic

24   remedy.”) (internal citations and quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                                   2
     Case 3:19-cv-00239-MMD-CLB Document 95 Filed 09/18/20 Page 3 of 6




1    III.   DISCUSSION

2           Defendants move to strike ninety-three (93) paragraphs from Plaintiff’s two-

3    hundred and nineteen (219) paragraph TAC because they allegedly recite redundant,

4    immaterial, impertinent, and/or scandalous facts. (ECF No. 62 at 4-7). Defendants argue

5    the categories of particular concern are: (1) allegations concerning the Love’s relationship;

6    (2) allegations concerning the Love’s faith and beliefs, and a “secret therapist”; (3)

7    allegations concerning Defense counsel; and (4) allegations concerning private

8    conversations between M. Love and Plaintiffs. (ECF No. 73 at 3-6). Thus, the court will

9    examine the contested paragraphs related to Defendants’ categories of particular concern

10   to determine if the paragraphs should be stricken because they are “redundant,

11   immaterial, impertinent, or scandalous.” See Fogerty, 984 F.2d at 1527.

12          Defendants allege: (1) paragraphs 8, 13, 18, 20, 24, 30, 36, 79, 84, 97, 98, 99, 101,

13   104, 112, 117, 123, 130, 131, 132, 133, 139, 141, 143, 147, 151, 153, 183, and 184

14   improperly discuss the Love’s relationship (See ECF No. 62 at 5); (2) paragraphs 79 (see

15   ECF No. 73 at 4), 119, 123, 129, and 143 improperly discuss the Love’s faith and beliefs

16   and M. Love secretly consulting a therapist (See ECF No. 62 at 5); (3) paragraphs 38, 39,

17   51, 55, 66, 73, 74, 85, 91, 135, 139, 141, 143, 149, 151, 152, 158(e), and 162 improperly

18   discuss defense counsel (Id.); and (4) paragraphs 8, 13, 18, 20, 24, 30, 36, 79, 84, 97, 98,

19   99, 101, 104, 112, 117, 123, 130, 131, 132, 133, 139, 141, 143, 147, 151, 153, 183, and

20   184 improperly discuss Plaintiffs’ private communications with M. Love. (Id.) Having

21   examined the above paragraphs carefully and in detail, the court finds the paragraphs

22   should not be stricken.

23          First, the court finds that the material in the selected paragraphs is not the type of

24   “redundant, immaterial, impertinent, or scandalous matter” that would be properly stricken.

25   See Kajioka, 2017 WL 2990850 at *4. The subject matter in the paragraphs relate to the

26   veracity of Plaintiffs’ underlying claims because Plaintiffs are required to prove intent as

27   an element of their fraud claims.     The allegations are thus neither “impertinent” nor

28   “immaterial” because they “involve disputed and substantial issues.” Id. Moreover, the

                                                  3
     Case 3:19-cv-00239-MMD-CLB Document 95 Filed 09/18/20 Page 4 of 6




1    allegations are not properly stricken as “scandalous.” To be “scandalous” under Rule 12(f)

2    an allegation must “‘reflect cruelly’ upon the defendant’s moral character, use ‘repulsive

3    language’ or ‘detract from the dignity of the court’” or be relevant, degrading charges that

4    have “gone into unnecessary detail . . . .” Skadegaard v. Farrell, 578 F. Supp. 1209, 1221

5    (D. N.J. 1984) (quoting 2A Moore’s Federal Practice ¶ 12.21 at pp. 2427-29 (1983)

6    (footnotes omitted); cf. Armed Forces Bank, NA v. FSG-4, LLC, 2011 WL 5513186, *4 (D.

7    Nev. Nov. 10, 2011).

8           While Plaintiffs concede their TAC may have gone into “unnecessary detail” (see

9    ECF No. 69 at 19), much of that detail has nothing to do with “scandalous” allegations

10   against Defendants.     (See ECF No. 50).        Although the allegations certainly cast

11   Defendants in a negative light, striking the allegations in the TAC would not be appropriate,

12   where, as here, the “scandalous” nature of the contested material is questionable.

13   Moreover, Defendants have recited many of the allegedly scandalous allegations in their

14   own pleadings. (See ECF No. 62 at 5). Thus, the allegations are not so scandalous that

15   they should be stricken. See Skadegaard, 578 F. Supp. At 1221 (declining to strike a

16   variety of allegations related to sexual misconduct).

17          Further, the court may not strike portions of the complaint materially related to

18   Plaintiffs’ causes of action. See Kennedy, 2017 WL 4227941 at *1 (if the court is in doubt

19   whether disputed allegations raise a question of fact or law, the motion to strike should be

20   denied) (internal citations omitted); see also Whittlestone, 618 F.3d at 973. Striking such

21   allegations is improper where the allegations have “some essential or important

22   relationship to the claim for relief.” Armed Forces Bank, 2011 WL 5513186 at *4 (quoting

23   Fogerty, 984 F.2d at 1527). Thus, courts in both the Ninth Circuit and this District have

24   cautioned against striking allegations from complaints if they could support legitimate legal

25   theories.

26          That approach is wise, because striking allegations from Plaintiffs’ TAC is

27   tantamount to resolving the allegations in the TAC on the merits. See Whittlestone, 618

28   F.3d at 973; see also PAE Gov’t Svcs., Inc. v. MPRI, Inc., 514 F.3d 856, 858 (9th Cir.

                                                  4
     Case 3:19-cv-00239-MMD-CLB Document 95 Filed 09/18/20 Page 5 of 6




1    2007). This is because in “ruling on a motion to strike, the court accepts as true the factual

2    allegations of the underlying claim.” Kennedy, 2017 WL 4227941 at *2 (citing Kelly v.

3    Kosuga, 358 U.S. 516, 516 (1959)). However, as the Ninth Circuit held in Whittlestone,

4    “courts may not resolve disputed substantial factual or legal issues in deciding a motion to

5    strike.” 681 F.3d at 973. Thus, striking allegations from a complaint is inappropriate where

6    those allegations are, or arguably are, disputed issues of law or fact. Id. Indeed, resolving

7    such issues would be particularly inappropriate where the defense has a motion to dismiss

8    that complaint (the proper procedural vehicle for disposing of meritless claims at this stage

9    of the litigation – see Whittlestone, 618 F.3d at 974) simultaneously pending before the

10   court.

11            While the court acknowledges Plaintiffs’ TAC contains a great deal of detail (ECF

12   No. 69 at 19) and “prolix” (ECF No. 62 at passim), the facts of the dispute allegedly span

13   over five decades and Plaintiffs bring ten (10) causes of action in their TAC. (See ECF

14   No. 50).      Thus, to the extent the factual recitations are “redundant” or contain

15   “[s]uperfluous historical allegations”, Fogerty, 984 F.2d at 1527, those allegations should

16   not be stricken because those facts are, at minimum, arguably relevant to the substantive

17   issues of the dispute. See Whittlestone, 618 F.3d at 973-75. Accordingly, the court

18   declines to adopt the “heavily disfavored” and “drastic remedy” of striking portions of

19   Plaintiffs’ TAC. See Kajioka, 2017 WL 2990850 at n.2.; see also Whittlestone, 618 F.3d at

20   973-75.

21            Finally, Rule 12(f) may not be read in a manner that “allow[s] litigants to use it as a

22   means to dismiss some or all of a pleading.” Whittlestone, Inc., v. Handi-Craft Co., 618

23   F.3d 970, 974 (9th Cir. 2010) (citing Yamamoto v. Omiya, 564 F.2d 1319, 1327 (9th Cir.

24   1977)). Further, a plainly stated purpose of the Federal Rules of Civil Procedure is to

25   “secure the just, speedy, and inexpensive determination of every action and proceeding.”

26   Fed. R. Civ. P. 1. The Ninth Circuit Court of Appeals has further explained the Rules

27   should “facilitate decisions on the merits, rather than on the pleadings and technicalities.”

28   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).                 These important policy

                                                     5
     Case 3:19-cv-00239-MMD-CLB Document 95 Filed 09/18/20 Page 6 of 6




1    considerations militate against striking portions of the TAC, a “heavily disfavored”, “drastic

2    remedy” that would prevent resolution on the merits. Id.; see Kajioka, 2017 WL 2990850

3    at n.2.

4              In this case, Defendants filed a motion to dismiss that is currently pending before

5    the court. (See ECF No. 67). Because the 12(b)(6) motion is the proper procedural vehicle

6    to attack the sufficiency of the TAC, the court declines to strike any portions of the TAC.

7    See Whittlestone, 618 F.3d at 974. Such a “heavily disfavored” and “drastic” remedy is

8    inappropriate here. See Kajioka, 2017 WL 2990850 at n.2. Therefore, Defendants’ motion

9    to strike portions of Plaintiffs’ TAC (ECF No. 62) is denied.

10   IV.       CONCLUSION

11             IT IS HEREBY ORDERED that Defendants’ motion to strike portions of the TAC

12   (ECF No. 62) is DENIED.

13

14            September 18, 2020
     DATED: _____________________

15                                              ______________________________________
16                                               UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                    6
